       SMS Messages (3758)
#      Party                                           Date        Time                           All timestamps Fold    Status Source SMSC   Message                                                                                                                          Delete Bookmark Note
3226   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 4:35:18 PM(UTC+0)                   Inbox   Read                 Do you not want to have space where Michelle can sign on these forms?
3225   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 7:23:28 PM(UTC+0)                   Sent    Sent                 When will the order forms be rady?
3224   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 7:23:31 PM(UTC+0)                   Sent    Sent                 Ready
3223   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 7:28:41 PM(UTC+0)                   Inbox   Read                 I'm aiming for tomorrow. I'm having 16 script pads made up of the karma wellness spa with the corrections that jared told me to
                                                                                                                                              make. That Includes giving .05 fluticasone to anti aging and age spots. Jared said that was good and no reason we shouldn't have
                                                                                                                                              that.

                                                                                                                                              Then I'm having 15 pads of 50 two part carbonless forms with the 3rd part being a thick patient information to leave behind. It must
                                                                                                                                              be thick bc if it's it not then you'll write through the carbonless forms and it'll effect 4 or 5 but the thickness of the patient information
                                                                                                                                              will prevent thay
3222 From: +14237796365 Michael "Beaver" Chatfield 5/29/2014       5/29/2014 7:28:58 PM(UTC+0)                   Inbox Read                   That
3221 To: +14237796365 Michael "Beaver" Chatfield   5/29/2014       5/29/2014 7:30:01 PM(UTC+0)                   Sent Sent                    Awesome. That will be perfect.
3220 From: +14237796365 Michael "Beaver" Chatfield 5/29/2014       5/29/2014 7:36:58 PM(UTC+0)                   Inbox Read                   Yeah, I figured that would be the best way to make money and we can ignore billys dermatologist, if she doesn't want fluticasone
                                                                                                                                              we will give her, her own pad
3219   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 7:37:07 PM(UTC+0)                   Inbox   Read                 Bc Jared knows his shit
3218   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 7:37:29 PM(UTC+0)                   Inbox   Read                 And if anti aging bills out 2000 and age spots 2500 or 7000 I'll take the second all day
3217   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 7:38:44 PM(UTC+0)                   Sent    Sent                 No shit, I would prefer the larger number everytime.
3216   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 7:43:22 PM(UTC+0)                   Inbox   Read                 Yea it was billing out 4800 with .025 then when billy changed it, it went down to 2000 now jared said go to .05 so it should be
                                                                                                                                              around 7k. I have too many ppl getting those creams for them to be billing out 2k
3215   To: +14235094017 Michele Craven                 5/29/2014   5/29/2014 7:53:33 PM(UTC+0)                   Sent    Sent                 I'm home!!! 😘😘
3214   From: +14235094017 Michele Craven               5/29/2014   5/29/2014 7:56:29 PM(UTC+0)                   Inbox   Read                 No way!!!!
3213   To: +14235094017 Michele Craven                 5/29/2014   5/29/2014 7:56:52 PM(UTC+0)                   Sent    Sent                 In arlanta
3212   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:11:41 PM(UTC+0)                   Sent    Sent                 That just makes more sense!
3211   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:14:01 PM(UTC+0)                   Inbox   Read                 That's why they call me michael the chest chatfieldq
3210   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:15:14 PM(UTC+0)                   Sent    Sent                 Lol ohhhhh man
3209   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:44:57 PM(UTC+0)                   Sent    Sent                 Isaiah McCallum
                                                                                                                                              338 Burnt Mill Ln.
                                                                                                                                              Flinstone Ga 30725
                                                                                                                                              423-779-6512
                                                                                                                                              Isaiahmccallum@gmail.com
3208   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:45:05 PM(UTC+0)                   Sent    Sent                 Sales rep card
3207   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:46:28 PM(UTC+0)                   Inbox   Read                 Not adding him, he's not cool
3206   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:47:14 PM(UTC+0)                   Sent    Sent                 Yes we are
3205   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:48:02 PM(UTC+0)                   Inbox   Read                 Lol I'm kidding, his josh and Wes and David will be done tomorrow
3204   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:48:38 PM(UTC+0)                   Sent    Sent                  Lol. Okay. Josh and Wes hahah they should do work....not
3203   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:49:21 PM(UTC+0)                   Inbox   Read                 Lol yeah josh asked me so I said i would, with my pay check it shouldn't hurt too bad
3202   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:49:48 PM(UTC+0)                   Sent    Sent                  Hahah right. Did you run that by wayne?
3201   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:51:45 PM(UTC+0)                   Inbox   Read                 Well you told me he's getting 2000 grand for every 4 or 5 creams so I thought wayne knew. I mean the cards are free so if Waynes
                                                                                                                                              not wanting him to sell he needs to talk to josh
3200   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:51:48 PM(UTC+0)                   Inbox   Read                 2 grand
3199   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:52:17 PM(UTC+0)                   Sent    Sent                 Yeah. I'm not sure what he's doing lol
3198   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:52:52 PM(UTC+0)                   Inbox   Read                 Opening up a gym through investor wilkerson
3197   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:55:39 PM(UTC+0)                   Sent    Sent                 Haha I dunnnnnoooooo
3196   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 8:56:35 PM(UTC+0)                   Inbox   Read                 Lol yeah, well when you guys getting back
3195   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 8:57:07 PM(UTC+0)                   Sent    Sent                 I'm on my way now
3194                                                   5/29/2014   5/29/2014 10:12:50 PM(UTC+0)                  Sent    Sent                 Hello                                                                                                                                          Deleted
3193   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 11:07:58 PM(UTC+0)                  Sent    Sent                 Where are you at? Need my whip lol
3192   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 11:09:39 PM(UTC+0)                  Inbox   Read                 My house, you need me to bring you the freshcalade?
3191   To: +14237796365 Michael "Beaver" Chatfield     5/29/2014   5/29/2014 11:11:48 PM(UTC+0)                  Sent    Sent                 Nah I'll have Amberly run me out there
3190   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 11:12:29 PM(UTC+0)                  Inbox   Read                 Cool I'll leave the key in the front seat, bc I may go get some dinner
3189   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 11:12:36 PM(UTC+0)                  Inbox   Read                 What a sweet heart
3188   From: +14237796365 Michael "Beaver" Chatfield   5/29/2014   5/29/2014 11:12:41 PM(UTC+0)                  Inbox   Read                 ☺




                                                                      Case 1:18-cr-00011-HSM-CHS Document 576-1 Filed 03/29/21 Page 1 of 7 PageID #:
                                                                                                        11969
10/30/2014 12:12:48 AM(UTC+0), +14235094017 Michele Craven
Oh my well that is what they are for! This to shall pass
10/31/2014 4:15:58 PM(UTC+0), +14233562980 Kirtis Green
Can you call me in a z pack to Walgreens? I have been fighting this cold for a few weeks
10/31/2014 4:30:41 PM(UTC+0), +14235094017 Michele Craven
Sure
10/31/2014 4:34:05 PM(UTC+0), +14235094017 Michele Craven
Done
10/31/2014 4:43:54 PM(UTC+0), +14233562980 Kirtis Green
Thank you.
11/2/2014 3:15:26 PM(UTC+0), +14233562980 Kirtis Green
Can you call me another one in. Jade accidentally tossed it last night
11/2/2014 3:51:24 PM(UTC+0), +14235094017 Michele Craven
Yeah it will be a bit though
11/2/2014 3:51:28 PM(UTC+0), +14235094017 Michele Craven
I m ok
11/2/2014 3:52:37 PM(UTC+0), +14233562980 Kirtis Green
That's okay. I appreciate it. How are you doing?
11/2/2014 3:53:36 PM(UTC+0), +14235094017 Michele Craven
If you want babies you don't need to do pellets s
11/2/2014 3:54:47 PM(UTC+0), +14233562980 Kirtis Green
Still super busy with work? I want to do the pellets again soon.
11/2/2014 3:55:53 PM(UTC+0), +14233562980 Kirtis Green
I know, but it's so hard to stay consistent with the shots. I don't feel the same on them as I did on the pellets.
11/3/2014 7:22:40 PM(UTC+0), +14235094017 Michele Craven
Oops sent
11/3/2014 7:25:02 PM(UTC+0), +14233562980 Kirtis Green
No worries. I'm on a plane to Nashville. Thank you for remembering
11/12/2014 7:46:30 PM(UTC+0), +14233562980 Kirtis Green
I'm out of test. Can you call one in to Walgreens? I want to do pellets again. I am getting my baby makers frozen first lol
29     Participants:                                                     Start Time: 3/26/2014 2:50:49 PM(UTC+0)                       Yes
       +14233562980                                                      Last Activity: 3/26/2014 2:50:49 PM(UTC+0)
       Kirtis Green*
                                                                         Attachment count: 0
       Source: iMessage: +14233562980
       Body file: chat-74.txt

3/26/2014 2:50:49 PM(UTC+0), +14233562980 Kirtis Green    (Deleted)
Hey buddy
30     Participants:                                                     Start Time: 3/26/2014 2:52:16 PM(UTC+0)                       Yes
       +14233562980                                                      Last Activity: 3/26/2014 2:52:16 PM(UTC+0)
       Kirtis Green*
                                                                         Attachment count: 0
       Source: iMessage: +14233562980
       Body file: chat-75.txt

3/26/2014 2:52:16 PM(UTC+0), +14233562980 Kirtis Green    (Deleted)
Dirty. Can you print some new cards off for me with this number. I'm switching all new business to this number.
31     Participants:                                                     Start Time: 3/26/2014 2:53:01 PM(UTC+0)                       Yes
       +14233562980                                                      Last Activity: 3/26/2014 2:53:01 PM(UTC+0)
       Kirtis Green*
                                                                         Attachment count: 0
       Source: iMessage: +14233562980
       Body file: chat-76.txt

3/26/2014 2:53:01 PM(UTC+0), +14233562980 Kirtis Green    (Deleted)
Haha tomorrow big guy
32     Participants:                                                     Start Time: 3/26/2014 10:29:18 PM(UTC+0)
       +14233562980                                                      Last Activity: 12/8/2014 9:56:08 PM(UTC+0)
       Kirtis Green*
       +14233145702                                                      Attachment count: 100
       Ares*
       Source: iMessage: +14233562980
       Body file: chat-77.txt

3/26/2014 10:29:18 PM(UTC+0), +14233562980 Kirtis Green
Room 415
3/26/2014 10:29:47 PM(UTC+0), +14233145702 Ares
U goin up?
                                                                                                                                    Case
3/26/2014 10:30:08 PM(UTC+0), +14233562980 Kirtis Green
                                                                                                                              U.S. v. Wilkerson
Yeah carrying this stuff up for him, and changing.                                                                               1:18-cr-11
3/27/2014 8:33:04 PM(UTC+0), +14233145702 Ares
Where u is?
                                                                                    Exhibit
          Case 1:18-cr-00011-HSM-CHS Document 576-1 Filed 03/29/21 Page 2 of 7 PageID528-A
                                                                                      #:
                                            11970
                                                                                                                                              212
                                                                                                Government's Exhibit 528-A
4/27/2014 4:10:27 PM(UTC+0), +14233145702 Ares




IMG_1522.MOV.mov

4/27/2014 4:40:03 PM(UTC+0), +14233562980 Kirtis Green
Perfect lol.
4/29/2014 1:59:00 PM(UTC+0), +14233145702 Ares
Want to meet me at the honey hole and bring them lunch?
4/29/2014 1:59:13 PM(UTC+0), +14233562980 Kirtis Green
Sounds good.
4/29/2014 1:59:39 PM(UTC+0), +14233562980 Kirtis Green
I'm listening to chads beats. Trying to find one that stands out
4/29/2014 2:00:15 PM(UTC+0), +14233145702 Ares
Ok. They gonna order bones BBQ. I can prob pick it up. Yea he has a ton more shit
4/29/2014 2:01:27 PM(UTC+0), +14233562980 Kirtis Green
Where at? All I see is what's on sound cloud
4/29/2014 2:02:40 PM(UTC+0), +14233145702 Ares
On hard drives that he needs to mix and get to us
4/29/2014 2:03:34 PM(UTC+0), +14233145702 Ares
Text Michele and tell her what u want from bones
4/29/2014 2:05:29 PM(UTC+0), +14233562980 Kirtis Green
Okay
4/29/2014 3:39:18 PM(UTC+0), +14233562980 Kirtis Green




IMG_3237.jpeg

4/29/2014 3:39:24 PM(UTC+0), +14233562980 Kirtis Green
Ohhhhhhhhh snap
4/29/2014 3:42:12 PM(UTC+0), +14233145702 Ares
Yeah! Now ur legal. U headed to the honey hole?
4/29/2014 3:43:28 PM(UTC+0), +14233562980 Kirtis Green
Yeah almost there
4/29/2014 3:43:52 PM(UTC+0), +14233562980 Kirtis Green
I know....it's the small wins lol
4/29/2014 4:04:16 PM(UTC+0), +14233145702 Ares
That's a pretty big win actually
4/29/2014 4:06:43 PM(UTC+0), +14233562980 Kirtis Green
Now I'm not riding "dirty" dammit.
4/29/2014 4:07:28 PM(UTC+0), +14233145702 Ares
True. But now u can speed
4/29/2014 4:07:56 PM(UTC+0), +14233562980 Kirtis Green
Helllllllll yeah!!!
4/30/2014 11:42:49 AM(UTC+0), +14233562980 Kirtis Green
What up
4/30/2014 11:43:01 AM(UTC+0), +14233145702 Ares
Wakin up
4/30/2014 11:43:25 AM(UTC+0), +14233562980 Kirtis Green
Lazy lazy. I'm at walmart waiting on Jeanette
4/30/2014 11:44:00 AM(UTC+0), +14233145702 Ares
Fuck that HO
4/30/2014 11:44:58 AM(UTC+0), +14233562980 Kirtis Green
No shit. I'm done after this batch, if it doesn't go through by 12 I'm giving these all to Michelle
4/30/2014 11:46:08 AM(UTC+0), +14233145702 Ares
I would, been nothing but trouble
4/




                                                                                                                             222
     Case 1:18-cr-00011-HSM-CHS Document 576-1 Filed 03/29/21 Page 3 of 7 PageID #:
                                       11971
                                                                                            Government's Exhibit 528-A




5/17/2014 3:54:42 PM(UTC+0), +14233562980 Kirtis Green
This is where I want to be. Permanently
5/17/2014 3:55:44 PM(UTC+0), +14233145702 Ares
Bango. Then I'm sure I will too. We will just set up an online fax account and feed scripts to Michele constantly
5/17/2014 3:57:36 PM(UTC+0), +14233562980 Kirtis Green
Perfect. She said she will sign 500 a time once karma opens
5/17/2014 3:57:52 PM(UTC+0), +14233145702 Ares
Ha ha. Perfect.



                                                                                                                         230
    Case 1:18-cr-00011-HSM-CHS Document 576-1 Filed 03/29/21 Page 4 of 7 PageID #:
                                      11972
                                                                                          Government's Exhibit 528-A




5/19/2014 10:28:16 PM(UTC+0), +14233145702 Ares
Hey forgot about what I had to pay for Michele and Jared and I am splitting that up between me, u and beaver. So it's 4k a piece. We can
settle that up in florida. Also paid Freshcalade pmt
5/19/2014 10:41:33 PM(UTC+0), +14233562980 Kirtis Green
Okay. I'll transfer it to your tvcu account


                                                                                                                                           234
    Case 1:18-cr-00011-HSM-CHS Document 576-1 Filed 03/29/21 Page 5 of 7 PageID #:
                                      11973
                                                                                         Government's Exhibit 528-A
6/2/2014 8:09:43 PM(UTC+0), +14233562980 Kirtis Green
Okay.
6/3/2014 12:51:12 AM(UTC+0), +14233145702 Ares
4k for Cara?
6/3/2014 12:51:12 AM(UTC+0), +14233145702 Ares
Ok
6/3/2014 12:51:31 AM(UTC+0), +14233562980 Kirtis Green
Yeah
6/3/2014 12:52:45 AM(UTC+0), +14233145702 Ares
Ok she has to check her gmail and accept it
6/3/2014 12:52:59 AM(UTC+0), +14233562980 Kirtis Green
Okay
6/3/2014 12:57:36 AM(UTC+0), +14233145702 Ares
Ok
6/3/2014 12:57:37 AM(UTC+0), +14233562980 Kirtis Green
She checking now
6/3/2014 3:12:00 AM(UTC+0), +14233145702 Ares
Hey will u email me the final draft for the consent form.
6/3/2014 3:14:33 AM(UTC+0), +14233562980 Kirtis Green
Sent
6/3/2014 3:14:46 AM(UTC+0), +14233145702 Ares
Thx
6/3/2014 3:14:58 AM(UTC+0), +14233562980 Kirtis Green
Yezzzziiirrr
6/3/2014 3:18:10 AM(UTC+0), +14233145702 Ares
Consent form not eval form
6/3/2014 3:21:59 AM(UTC+0), +14233562980 Kirtis Green
Oh.
6/3/2014 3:18:55 PM(UTC+0), +14233145702 Ares
talked to Jared. He’s gonna backdate the scripts from yesterday and Christy added some refills to May
6/3/2014 3:30:37 PM(UTC+0), +14233562980 Kirtis Green
Awesome.




                                                                                                                      240
      Case 1:18-cr-00011-HSM-CHS Document 576-1 Filed 03/29/21 Page 6 of 7 PageID #:
                                        11974
                                                                                       Government's Exhibit 528-A
10/9/2014 2:14:24 AM(UTC+0), +14233145702 Ares
https://www.google.com/search?q=us+map+of+military+bases&client=safari&hl=en&tbm=isch&tbo=u&source=univ&sa=X&ei=Gu81VMrCA4
OsyAThi4DQDQ&ved=0CBwQsAQ&biw=320&bih=460#facrc=_&imgrc=hj_Mznd3p0CbxM%253A%3BKpGZfeipDTtXfM%3Bhttp%253A%25
2F%252Fupload.wikimedia.org%252Fwikipedia%252Fcommons%252Fthumb%252Fe%252Fe5%252FU.S._Military_Installations_Map.jpg%
252F1224px-
U.S._Military_Installations_Map.jpg%3Bhttp%253A%252F%252Fen.wikipedia.org%252Fwiki%252FList_of_United_States_military_bases%3
B1224%3B1024

Map of military bases
10/9/2014 2:17:07 AM(UTC+0), +14233562980 Kirtis Green
All I see is $$
10/9/2014 2:48:32 AM(UTC+0), +14233145702 Ares
Damn straight!!
10/9/2014 6:27:31 PM(UTC+0), +14233562980 Kirtis Green
You get my report for soothe?
10/9/2014 6:30:16 PM(UTC+0), +14233145702 Ares
Sure did
10/9/2014 6:32:56 PM(UTC+0), +14233562980 Kirtis Green
Ok.
10/9/2014 8:26:40 PM(UTC+0), +14233145702 Ares
No I haven't
10/9/2014 8:27:30 PM(UTC+0), +14233562980 Kirtis Green
I have to add another person to soothe that I missed. Have you submitted it already?
10/9/2014 8:31:22 PM(UTC+0), +14233562980 Kirtis Green
Ok. I'll fix it and resend it.




      Case 1:18-cr-00011-HSM-CHS Document 576-1 Filed 03/29/21 Page 7 of 7 PageID #:
                                        11975
